Name: Commission regulation (EC) NoÃ 1153/2005 of 18 July 2005 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: Europe;  trade policy;  agricultural policy;  energy policy
 Date Published: nan

 19.7.2005 EN Official Journal of the European Union L 187/3 COMMISSION REGULATION (EC) No 1153/2005 of 18 July 2005 opening a tendering procedure for the sale of wine alcohol for use as bioethanol in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation under Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3) and referred to in Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies. (2) A tendering procedure for the sale of wine alcohol for exclusive use as bioethanol in the fuel sector in the Community should be organised in accordance with Article 92 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and ensuring the continuity of supplies to firms approved under that Article. (3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4), the selling price and securities must be expressed, and payments made, in euro. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. Tendering procedure No 2/2005 EC is hereby opened for the sale of wine alcohol for use as bioethanol in the Community. The alcohol concerned has been produced from distillation under Article 35 of Regulation (EEC) No 822/87 and Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and is held by the intervention agencies of the Member States. 2. The total volume put up for sale is 699 946,698 hectolitres of alcohol at 100 % volume, broken down as follows: (a) one lot with the number 10/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (b) one lot with the number 11/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (c) one lot with the number 12/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (d) one lot with the number 13/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (e) one lot with the number 14/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (f) one lot with the number 15/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (g) one lot with the number 16/2005 EC for a quantity of 100 000 hectolitres of alcohol at 100 % volume, (h) one lot with the number 17/2005 EC for a quantity of 50 000 hectolitres of alcohol at 100 % volume, (i) one lot with the number 18/2005 EC for a quantity of 41 331,79 hectolitres of alcohol at 100 % volume, (j) one lot with the number 19/2005 EC for a quantity of 8 614,908 hectolitres of alcohol at 100 % volume. 3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in Annex I to this Regulation. 4. Only firms approved under Article 92 of Regulation (EC) No 1623/2000 may take part in the tendering procedure. Article 2 The sale shall be conducted in accordance with Articles 93, 94, 94b, 94c, 94d, 95, 96, 97, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98. Article 3 1. Tenders shall be delivered to the intervention agencies holding the alcohol listed in Annex II or sent by registered mail to the address of the intervention agency. 2. Tenders shall be placed in a sealed double envelope, the inside envelope marked Tender under procedure No 2/2005 EC for use as bioethanol in the Community, the outer envelope bearing the address of the intervention agency concerned. 3. Tenders must reach the intervention agency concerned not later than 12.00 Brussels time on 26 August 2005. Article 4 1. To be eligible for consideration, tenders must comply with Articles 94 and 97 of Regulation (EC) No 1623/2000. 2. To be eligible for consideration, when they are presented, tenders must be accompanied by: (a) proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % volume has been lodged with the intervention agency holding the alcohol concerned, (b) an indication of the Member State(s) of final use of the alcohol and an undertaking by the tenderer to comply with that destination, (c) the name and address of the tenderer, the reference number of the notice of invitation to tender and the price proposed, expressed in euro per hectolitre of alcohol at 100 % volume, (d) an undertaking by tenderers that they will comply with all the rules applicable to this tendering procedure, (e) a statement by tenderers to the effect that: (i) they waive all claims in respect of the quality and characteristics of any alcohol awarded to them, (ii) they agree to submit to any checks made on the destination and use made of the alcohol, (iii) they accept that it is their responsibility to provide evidence that the alcohol is used as specified in the notice of invitation to tender in question. Article 5 1. The notifications provided for in Article 94a of Regulation (EC) No 1623/2000 relating to the tendering procedure opened by this Regulation shall be sent to the Commission at the address given in Annex III to this Regulation. 2. In addition to the information referred to in Article 94a of Regulation (EC) No 1623/2000, the notifications referred to in paragraph 1 shall clearly indicate for each tender: (a) whether the tender is eligible, (b) in the event of the tender being ineligible, which of the conditions referred to in Article 94 of Regulation (EC) No 1623/2000 were not met. Article 6 The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale. On application to the intervention agency concerned, interested parties may obtain samples of the alcohol put up for sale, taken by a representative of the intervention agency concerned. Article 7 1. The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may: (a) apply Article 102 of Regulation (EC) No 1623/2000 mutatis mutandis, (b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use. 2. The costs of the checks referred to in paragraph 1 shall be borne by the firms to which the alcohol is sold. Article 8 Member States shall notify the Commission of the name and address of the tenderer corresponding to each tender by 30 September 2005 at the latest. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 616/2005 (OJ L 103, 22.4.2005, p. 15). (3) OJ L 84, 27.3.1987, p. 1. Regulation repealed by Regulation (EC) No 1493/1999. (4) OJ L 349, 24.12.1998, p. 1. ANNEX I TENDERING PROCEDURE FOR THE SALE OF ALCOHOL FOR USE AS BIOETHANOL IN THE COMMUNITY No 2/2005 EC Place of storage, quantity and characteristics of the alcohol put up for sale Member State and lot number Location Vat No Quantity in hectolitres of alcohol at 100 % vol Regulation (EC) No 1493/1999 (Article) Regulation (EEC) No 822/87 (Article) Type of alcohol Spain Lot No 10/2005 EC TarancÃ ³n A-1 24 629 27 raw A-3 24 751 27 raw B-3 24 858 27 raw B-4 19 247 27 raw B-6 6 515 27 raw Total 100 000 Spain Lot No 11/2005 EC TarancÃ ³n B-6 17 722 27 raw C-1 25 204 27 raw C-2 7 074 27 raw Total 50 000 France Lot No 12/2005 EC DEULEP Bld Chanzy 30800 Saint-Gilles-du-Gard 71 46 920 27 raw 501 9 265 27 raw 502 4 325 27 raw 604 6 535 27 raw 608 6 555 27 raw 607 8 035 27 raw 606 9 400 27 raw 605 8 965 27 raw Total 100 000 France Lot No 13/2005 EC ONIVINS-Port-la-Nouvelle EntrepÃ ´t Dalcool Av. Adolphe-Turrel, BP 62 11210 Port-la-Nouvelle 6 16 140 28 raw 6 600 30 raw 6 220 27 raw 17 12 705 28 raw 16 3 755 28 raw 18 12 630 27 raw 30 22 320 27 raw 16 6 055 30 raw 14 1 825 28 raw 13 11 640 30 raw 13 685 28 raw 14 10 755 30 raw 16 670 27 raw Total 100 000 France Lot No 14/2005 EC ONIVINS-Port-la-Nouvelle EntrepÃ ´t Dalcool Av. Adolphe-Turrel, B.P. 62 11210 Port-la-Nouvelle 11 22 005 27 raw 6 5 430 30 raw 29 1 950 28 raw 29 6 985 30 raw 29 13 510 30 raw 29 120 27 raw Total 50 000 Italy Lot No 15/2005 EC Dister-Faenza (RA) 124A-170A-171A-176A-178A 8 440 30 raw Mazzari-S. Agata sul Santerno (RA) 5A-8A-10A 34 000 27 raw Caviro-Faenza (RA) 16A-17A-19A 36 300 27 raw Villapana-Faenza (RA) 4A-8A-9A 18 000 27 raw Bonollo U.-Conselve (PD) 1A 320 30 raw Cantine Soc. Venete-Ponte di Piave (TV) 14A 320 30 raw I.C.V.-Borgoricco (PD) 5A 1 300 27 raw Tampieri-Faenza (RA) 2A-9A 1 320 27 raw Total 100 000 Italy Lot No 16/2005 EC Dister-Faenza (RA) 124A 1 560 30 raw Cipriani-Chizzola di Ala 30A 9 000 27 raw S.V.A.-Ortona (CH) 17A-18A 3 300 27 raw Bonollo-Paduni (FR) 17A-34A-35A 34 140 27 raw Di Lorenzo-Ponte Valleceppi (PG) 1A-18A-21A-22A 14 600 27+30 raw DAuria-Ortona (CH) 1A-4A-9A-11A-12A-29A-61A 10 000 27 raw Deta-Barberino Val dElsa (FI) 5A 1 900 27 raw Balice-Valenzano (BA) 47A-48A-59A 16 000 30 raw Balice Dist.-Mottola (TA) 3A 1 500 27 raw De Luca-Novoli (LE) 18A 8 000 27 raw Total 100 000 Italy Lot No 17/2005 EC Bertolino-Partinico (PA) 6A-12A-34A 28 000 27+30 raw Gedis-Marsala (TP) 12A-15A-18A-21A 9 600 27 raw Trapas-Marsala (TP) 2A-14A-16A 8 000 30 raw S.V.M.-Sciacca (AG) 1A-2A-3A-23A-24A-34A 2 000 27 raw Enodistil-Alcamo (TP) 22A 2 400 30 raw Total 50 000 Greece Lot No 18/2005 EC Ã Ã Ã Ã Ã Ã Ã ¥Ã ¡Ã ÃÃ Ã Ã £ Ã £Ã ¥Ã Ã Ã ¤Ã ÃÃ ¡ÃÃ £Ã Ã Ã £ Ã Ã Ã Ã Ã ¡Ã ©Ã   (Ã Ã Ã ¡Ã Ã  Ã Ã Ã Ã Ã ¡Ã ©Ã ) [Ambelourgikos Syneterismos Megaron  (Varea Megaron)] B1 543,42 35 raw B2 550,83 35 raw B3 556,14 35 raw B4 556,16 35 raw B5 555,90 35 raw B6 550,60 35 raw 10 914,43 35 raw B9 550,04 35 raw B10 553,72 35 raw B11 554,60 35 raw B12 554,50 35 raw B13 556,91 35 raw B14 551,86 35 raw B15 547,57 35 raw B16 910,55 27 35 raw 3 851,86 27 raw 4 894,58 27 raw 5 894,83 27 raw 6 871,50 27 raw 7 898,94 27 raw 14 864,99 27 raw 15 893,13 27 raw 1 873,77 27 raw 2 885,55 27 raw 8 904,07 27 raw 9 863,37 27 raw B7 544,88 27 raw 11 901,79 27 raw 12 869,67 27 raw 13 907,15 27 raw 17 799,07 27 raw Ã .Ã . Ã ¤Ã Ã Ã ¡Ã   (Ã Ã ¿Ã ºÃ Ã  Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ¿Ã ) [P.A. Tzara  (Dokos Halkidos)] 4 016 179,58 35 raw Ã .Ã .Ã £. Ã Ã Ã ¤Ã ¡Ã ©Ã   Ã Ã ½Ã ¸Ã µÃ ¹Ã ± Ã Ã ±Ã Ã Ã Ã ½ [E.A.S. Patron  Anthia Patron] A1 856,07 35 raw A2 917,34 35 raw A3 747,20 35 raw A4 803,85 35 raw A5 577,07 35 raw Ã .Ã .Ã £. Ã Ã ¤Ã ¤ÃÃ Ã Ã £  (Ã ÃÃ Ã Ã ¡Ã Ã) [E.A.S. Attikis  (Pikermi)] 1 917,80 27 raw 2 917,58 27 raw 3 919,35 27 raw 4 903,82 27 raw 5 751,82 27 raw Ã ÃÃ Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã £ Ã £Ã ¥Ã /Ã £Ã Ã Ã £ (Ã £Ã ¥Ã Ã Ã ¤Ã ÃÃ ¡ÃÃ £Ã Ã Ã £) Ã Ã Ã £Ã £Ã Ã ÃÃ Ã £ (Ã ÃÃ Ã Ã Ã Ã  Ã Ã ¥Ã ÃÃ Ã £) [Inopiitikos Syneterismos Messinias (Gialova Pilias)] B74 836,47 27 raw B75 583,84 27 raw B76 724,92 27 raw B80 890,23 27 raw 68 2 113,82 27 raw 66 2 122,29 27 raw 82 731,69 27 raw 69 2 110,67 27 raw Total 41 331,79 Germany Lot No 19/2005 EC PapiermÃ ¼hle 16 D-37603 Holzminden 107 8 614,908 30 raw Total 8 614,908 ANNEX II Intervention agencies holding the alcohol referred to in Article 3 Onivins-Libourne  DÃ ©lÃ ©gation nationale 17, avenue de la BallastiÃ ¨re, BP 231, F-33505 Libourne Cedex [telephone (33) 557 55 20 00; telex 57 20 25; fax (33) 557 55 20 59], FEGA  Beneficencia 8, E-28004 Madrid [telephone (34) 913 47 64 66; fax (34) 913 47 64 65] AGEA  Via Torino 45, I-00184 Roma [telephone (39) 064 94 99 714; fax (39) 064 94 99 761] Ã .Ã .Ã .Ã .Ã .Ã .Ã .  Ã Ã Ã ±Ã Ã ½Ã Ã ½ (Aharnon) 241, GR-10446 Athens, Greece [telephone (210) 2 12 47 99; fax (210) 212 47 91] Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE)  Deichmanns Aue 29, D-53179 Bonn (telephone (49) 228/68 45-33 86/34 79, fax (49) 228/68 45-37 94) ANNEX III Address referred to in Article 5 European Commission Directorate-General for Agriculture and Rural Development, Unit D-2 Rue de la Loi/Wetstraat 200 B-1049 Brussels Fax (32-2) 298 55 28 E-mail address: agri-market-tenders@cec.eu.int